The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 14, 2018
                                2018COA85

No. 15CA0867, People v. Sabell — Criminal Law — Jury
Instructions — Defenses — Involuntary Intoxication

     A division of the court of appeals considers whether a jury

instruction improperly lessened the People’s burden of disproving a

defendant’s affirmative defense of involuntary intoxication. An

instruction directed the jury to answer an initial question — “Was

the defendant’s intoxication self-induced?” — either “yes” or “no.”

The jury was further instructed to consider the remainder of the

intoxication instruction only if it answered that preliminary

question in the negative. The division concludes that the

instruction was erroneous because it effectively told the jury not to

consider the People’s burden of proof until after it first decided

whether the defendant’s intoxication was voluntary. However,

because the error was not plain, it does not require reversal.
     Additionally, the division rejects the defendant’s contentions

that (1) reversal is required due to an erroneous limiting instruction

and (2) his sentence under section 18-1.3-1004, C.R.S. 2017, of the

Colorado Sex Offender Lifetime Supervision Act of 1998 is

unconstitutional. However, the division concludes that (1) the

defendant’s conviction for unlawful sexual contact should merge

into his conviction for sexual assault and (2) a $500 crime against a

child surcharge was erroneously imposed.

     Accordingly, the division vacates the unlawful sexual contact

conviction and the $500 surcharge, and remands for the trial court

to correct the mittimus. In all other respects, the division affirms

the judgment and sentence.
COLORADO COURT OF APPEALS                                       2018COA85


Court of Appeals No. 15CA0867
Jefferson County District Court No. 14CR379
Honorable Tamara S. Russell, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Sean Michael Sabell,

Defendant-Appellant.


     JUDGMENT AFFIRMED IN PART AND VACATED IN PART, SENTENCE
         AFFIRMED IN PART AND VACATED IN PART, AND CASE
                   REMANDED WITH DIRECTIONS


                                  Division I
                        Opinion by JUDGE TAUBMAN
                       Bernard and Welling, JJ., concur

                          Announced June 14, 2018


Cynthia H. Coffman, Attorney General, Erin K. Grundy, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Douglas K. Wilson, Colorado State Public Defender, Meghan M. Morris, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Sean Michael Sabell, appeals his judgment of

 conviction entered on a jury verdict finding him guilty of sexual

 assault, unlawful sexual contact, third degree assault, and criminal

 mischief. He also appeals his sentence under section 18-1.3-1004,

 C.R.S. 2017, of the Colorado Sex Offender Lifetime Supervision Act

 of 1998 (SOLSA). We vacate the conviction for unlawful sexual

 contact and a $500 crime against a child surcharge, and we

 remand with directions to correct the mittimus. In all other

 respects, we affirm the judgment and sentence.

                            I. Background

¶2    Sabell and his girlfriend, the victim, got into an argument on

 the night of December 14, 2013. When the victim returned to the

 couple’s home that evening after running errands, Sabell accused

 her of cheating on him and physically assaulted her. After the fight,

 the victim began audio recording the altercation on her cell phone

 because she intended to play the recording later to Sabell to

 demonstrate to him his abusive behavior. Sabell had smoked

 marijuana earlier in the day and was drinking alcohol throughout

 the evening, so the victim feared he would not remember his

 behavior that evening. Sabell then forced the victim to perform oral


                                   1
 sex on him and later broke down her bedroom door after she had

 locked herself inside.

¶3    A few days later, Sabell called the police and alleged that the

 victim was attempting to poison him. During the investigation of

 Sabell’s report, the victim played part of the December 14, 2013

 audio recording for a police officer. Based on the content of the

 recording, the police arrested Sabell. He was eventually charged

 with one count of sexual assault, one count of unlawful sexual

 contact, one count of third degree assault, one count of criminal

 mischief, and one count of harassment. The People dismissed the

 harassment charge prior to trial. The jury convicted Sabell of all

 remaining charges, and he was sentenced to an indeterminate term

 of six years to life in prison on the sexual assault and unlawful

 sexual contact counts.1

¶4    On appeal, Sabell raises five arguments: (1) an improper jury

 instruction on intoxication requires reversal; (2) an improper

 limiting instruction regarding other acts evidence requires reversal;



 1Sabell was also sentenced to six months in jail on the two
 misdemeanor convictions for third degree assault and criminal
 mischief. He does not appeal that aspect of his sentence.

                                   2
 (3) his sentence must be vacated because SOLSA is

 unconstitutional; (4) the sexual assault and unlawful sexual contact

 convictions must merge; and (5) a crime against a child surcharge

 imposed by the trial court at sentencing must be vacated. We agree

 with the fourth and fifth contentions and therefore vacate the

 unlawful sexual contact conviction and the $500 crime against a

 child surcharge, and remand for correction of the mittimus. We

 affirm in all other respects.

                II. Involuntary Intoxication Instruction

¶5    Sabell contends that the trial court erroneously instructed the

 jury on his affirmative defense of involuntary intoxication. He

 contends that this error requires reversal of the sexual assault,

 unlawful sexual contact, and criminal mischief convictions. We

 perceive no basis for reversal.

                           A. Additional Facts

¶6    Before trial, the victim admitted that she had put Seroquel, a

 drug she had been prescribed, in Sabell’s wine in an attempt to

 sedate him on the night of December 14, 2013. According to the

 victim, she put the drug in Sabell’s drink after the sexual assault.

 However, Sabell testified at trial that the victim had put the


                                    3
 Seroquel in his drink before the recording began and that he had no

 memory of any of the recorded events.2

¶7    The defense raised the affirmative defense of involuntary

 intoxication. During a jury instruction conference on the second

 day of trial, defense counsel stated that “there should be an

 addendum” to the standard presumption of innocence instruction

 to address the People’s burden of proof on the affirmative defense.

 The trial court invited defense counsel to prepare an alternative

 instruction. The People then tendered a jury instruction on

 involuntary intoxication. Defense counsel objected to the wording

 of the instruction, but did not assert that it impermissibly lessened

 the prosecution’s burden of proof.

¶8    The next day, the trial court and both parties reviewed a

 packet of instructions submitted by the People. The prosecutor

 stated that she had prepared the intoxication instruction according

 to the pattern jury instructions. Specifically, the prosecutor

 explained that she had referred to COLJI-Crim. H:34 (2017)


 2 Both Sabell and the victim testified that the victim did not put
 Seroquel in Sabell’s drink until after the physical assault. Thus,
 the affirmative involuntary intoxication defense was not applicable
 to the third degree assault charge.

                                   4
 (voluntary intoxication) and COLJI-Crim. H:35 (2017) (involuntary

 intoxication) in drafting the instruction. The trial court asked if

 defense counsel objected to “the instructions that [the prosecutor]

 crafted,” and defense counsel replied that he did not. Later, the

 trial court asked whether defense counsel renewed his objection to

 the standard burden of proof instruction, and defense counsel

 withdrew his previous objection.

¶9       In relevant part, the intoxication instruction given to the jury

 read:

              The evidence presented in this case has raised
              a question as to the voluntariness of the
              defendant’s intoxication. In this case you
              must answer the question: Was the
              defendant’s intoxication self-induced? (yes or
              no)

              ....

              If you answer “yes” to this question you may
              not consider evidence of self-induced
              intoxication for purposes of deciding whether
              the prosecution has proved the elements of the
              crimes charged in this case.

              If you answer “no” to this question and find
              the defendant’s intoxication was not self-
              induced you should apply the following
              instruction:

              The evidence presented in this case has raised
              the affirmative defense of “involuntary

                                      5
              intoxication,” as a defense to Sexual Assault,
              Criminal Mischief, and Unlawful Sexual
              Contact.

              The defendant’s conduct was legally authorized
              if:

              1. he lacked the capacity to conform his
                 conduct to the requirements of law, because
                 of his intoxication, and

              2. the intoxication was not self-induced.

              The prosecution has the burden to prove,
              beyond a reasonable doubt, that the
              defendant’s conduct was not legally authorized
              by this defense. In order to meet this burden
              of proof, the prosecution must disprove,
              beyond a reasonable doubt, at least one of the
              above numbered conditions.

¶ 10   Additionally, each of the relevant elemental instructions listed

  as an element that “the defendant’s conduct was not legally

  authorized by the affirmative defense of Involuntary Intoxication.”

  The elemental instructions also stated that the prosecution bore the

  burden of proving each element beyond a reasonable doubt.

  Finally, there was a standard instruction on the burden of proof,

  which read, “The burden of proof is upon the prosecution to prove

  to the satisfaction of the jury beyond a reasonable doubt the

  existence of all of the elements necessary to constitute the crime

  charged.”

                                     6
                          B. Standard of Review

¶ 11   A trial court has a duty to correctly instruct the jury on the

  governing law. People v. Pahl, 169 P.3d 169, 183 (Colo. App. 2006).

  We review jury instructions de novo to determine whether they

  accurately informed the jury of the governing law, but we review

  questions of form and style for an abuse of discretion. Townsend v.

  People, 252 P.3d 1108, 1111 (Colo. 2011). Instructional error

  occurs when an instruction misleads or confuses the jury. Williams

  v. Chrysler Ins. Co., 928 P.2d 1375, 1377 (Colo. App. 1996); see also

  Lybarger v. People, 807 P.2d 570, 582-83 (Colo. 1991).

¶ 12   As a general matter, a failure to object to a jury instruction

  results in review for plain error. People v. Garcia, 28 P.3d 340, 344

  (Colo. 2001) (“If a defendant lodges no objection to a trial court’s

  jury instruction, a plain error standard should be applied in

  reviewing the instruction.”). Plain errors are “obvious and

  substantial,” Hagos v. People, 2012 CO 63, ¶ 14, 288 P.3d 116,

  120, and “cast serious doubt on the reliability of the judgment of

  conviction,” id. (quoting People v. Miller, 113 P.3d 743, 750 (Colo.

  2005)).




                                     7
                            C. Applicable Law

¶ 13   “In Colorado, involuntary intoxication is an affirmative defense

  to a criminal charge.” Miller, 113 P.3d at 750. Under that defense,

  “[a] person is not criminally responsible for his conduct if, by reason

  of intoxication that is not self-induced at the time he acts, he lacks

  capacity to conform his conduct to the requirements of the law.”

  § 18-1-804(3), C.R.S. 2017. “To submit the affirmative defense of

  involuntary intoxication to the jury, a defendant must offer proof

  which constitutes ‘some credible evidence’ of the condition.” People

  v. Garcia, 113 P.3d 775, 783 (Colo. 2005). Once a defendant meets

  that burden, the prosecution bears the burden of disproving the

  affirmative defense beyond a reasonable doubt. Id. at 784 (“[A]

  properly raised affirmative defense is treated as though it were

  another element of th[e] offense.”).

¶ 14   The Model Criminal Jury Instructions Committee’s notes on

  the pattern voluntary intoxication instruction state:

             If there is question as to the voluntariness of
             the defendant’s intoxication, draft an
             instruction explaining that: (1) the jurors are
             to decide, as a threshold matter, whether the
             defendant’s intoxication was “self-induced” (as
             defined in Instruction F:330); and (2)
             depending on the outcome of that


                                     8
             determination, they should then apply either
             this instruction, or Instruction H:35
             (involuntary intoxication).

  COLJI-Crim. H:34 cmt. 7; see also COLJI-Crim. H:35 cmt. 3 (“In

  cases where there is a factual dispute concerning whether the

  defendant’s intoxication was self-induced, refer to Comment 7 of

  Instruction H:34 (intoxication (voluntary)).”).

                               D. Analysis

                                1. Waiver

¶ 15   At the outset, we note that the parties disagree on whether we

  should review this claim. Sabell admits that he did not object to

  the intoxication instruction in the trial court on the basis that it

  lessened the prosecution’s burden of proof. However, he urges us

  to consider the issue on appeal. In contrast, the People urge us to

  conclude that Sabell waived this contention.

¶ 16   We recognize that the Colorado Supreme Court recently held

  that “mere acquiescence to a jury instruction does not constitute a

  waiver without some record evidence that the defendant

  intentionally relinquished a known right.” People v. Rediger, 2018
CO 32, ¶ 3, ___ P.3d ___, ___; see also People v. Smith, 2018 CO 33,

  ___ P.3d ___. In Rediger, the court held that the defendant’s


                                     9
  “purported acquiescence” in an erroneous instruction tendered by

  the People constituted, “at most,” forfeiture. Rediger, ¶ 3, ___ P.3d

  at ___. As a result, the Rediger court reviewed for plain error. Id.

¶ 17   However, we need not discuss the applicability of Rediger and

  Smith here because we assume without deciding that Sabell did not

  waive this claim, and we will therefore review it on appeal. Cf.

  People v. McMinn, 2013 COA 94, ¶ 17, 412 P.3d 551, 557 (assuming

  without deciding that double jeopardy claim had been preserved).

                       2. Intoxication Instruction

¶ 18   Sabell contends that the involuntary intoxication instruction

  impermissibly lessened the prosecution’s burden of proof. He

  argues that the first paragraph of the instruction allowed the jury to

  make a preliminary factual determination as to the voluntariness of

  his intoxication without requiring that the People disprove that

  element of the affirmative defense beyond a reasonable doubt. We

  agree that the instruction was erroneous.

¶ 19   The first paragraph of the intoxication instruction directed the

  jury to answer the initial question — “Was the defendant’s

  intoxication self-induced?” — without clarifying that the People bore

  the burden of disproving involuntary intoxication beyond a


                                    10
  reasonable doubt. The instruction did not mention the

  prosecution’s burden of proof until after the initial paragraphs

  addressing the preliminary “yes or no” determination. Further, the

  instruction told the jury to apply the entirety of the instruction,

  including the portion correctly stating that the People bore the

  burden of disproving the affirmative defense, only if the jury

  answered the initial question in the negative.

¶ 20   Thus, the involuntary intoxication instruction in effect told the

  jury not to consider the People’s burden of proof until after it first

  decided whether Sabell’s intoxication was self-induced. The

  instruction therefore erroneously created the possibility that the

  affirmative defense of involuntary intoxication — and the

  prosecution’s burden with respect thereto — would not be given due

  consideration by the jury.

                          3. Plain Error Review

¶ 21   In light of our conclusion that the instruction was erroneous,

  we turn to whether that error requires reversal. The parties

  disagree on the appropriate standard of review. Sabell urges us to

  consider this a structural error requiring automatic reversal. In




                                     11
  contrast, the People contend that plain error review is appropriate.

  We agree with the People and review for plain error.

¶ 22   Where, as here, the trial court erroneously instructs the jury

  in a manner that lessens the prosecution’s burden of proof with

  respect to an affirmative defense, constitutional error has been

  committed. See People v. Pickering, 276 P.3d 553, 555 (Colo. 2011);

  Garcia, 113 P.3d at 784 (“[A] defendant’s constitutional right to due

  process is violated by an improper lessening of the prosecution’s

  burden of proof . . . .”). Indeed, the Colorado Supreme Court has

  rejected the argument that such instructional errors are structural

  in nature and has instead concluded that such errors are subject to

  constitutional harmless or plain error review. Griego v. People, 19
P.3d 1, 8 (Colo. 2001), as modified on denial of reh’g (Mar. 12, 2001)

  (“[A] jury instruction that is erroneous, either because the

  instruction omits or misdescribes an element of the offense, is not

  subject to structural error analysis.”). Thus, we reject Sabell’s

  argument that this error is structural. See Hagos, ¶ 10, 288 P.3d

  at 119 (listing as examples of structural error “complete deprivation

  of counsel, trial before a biased judge, unlawful exclusion of

  members of the defendant’s race from a grand jury, denial of the


                                    12
  right to self-representation, and denial of the right to a public

  trial”); see also Neder v. United States, 527 U.S. 1, 8-12 (1999)

  (concluding that a jury instruction omitting an element is not

  structural error); Miller, 113 P.3d at 751 (reviewing erroneous jury

  instruction on voluntary intoxication for plain error).

¶ 23   We review instructional errors, “constitutional and

  nonconstitutional, that were not preserved by objection for plain

  error.” Hagos, ¶ 14, 288 P.3d at 120.

¶ 24   We conclude that the instructional error here was not plain.

  First, we determine that the error was not obvious. “To qualify as

  ‘plain’ error, an error must be so clear-cut, so obvious, that a trial

  judge should be able to avoid it without benefit of objection.” People

  v. Pollard, 2013 COA 31M, ¶ 39, 307 P.3d 1124, 1133.

¶ 25   Here, the trial court and prosecutor relied on the pattern jury

  instructions, and the committee’s comments on their use, in an

  attempt to draft a proper intoxication instruction. Comment 7 on

  COLJI-Crim. H:34 states that, if there is a question as to the

  voluntariness of the defendant’s intoxication, a separate instruction

  should be drafted “explaining that: (1) the jurors are to decide, as a

  threshold matter, whether the defendant’s intoxication was ‘self-


                                     13
induced’ . . . ; and (2) depending on the outcome of that

determination, they should then apply either” the involuntary

intoxication instruction or the voluntary intoxication instruction.3

There was a question as to the voluntariness of Sabell’s intoxication

because he had smoked marijuana and drunk alcohol on December

14, 2013. Accordingly, although the prosecutor did not draft a

separate instruction on the issue, the preliminary paragraphs

added to the intoxication instruction attempted to comply with

comment 7 on COLJI-Crim. H:34.4 Cf. People v. Laurson, 15 P.3d
791, 796 (Colo. App. 2000) (noting that a jury instruction



3 We disagree with Sabell’s argument that comment 7 on COLJI-
Crim. H:34 (2017) is implicated only when the jury is instructed on
both voluntary and involuntary intoxication. Rather, as the People
assert, that comment becomes relevant when there is a factual
question as to the voluntariness of the defendant’s intoxication,
regardless of whether the jury is instructed on a voluntary
intoxication defense.
4 We express no opinion as to whether COLJI-Crim. H:34, COLJI-

Crim. H:35 (2017), and the accompanying comments on those
pattern instructions are proper. However, we note that comment 7
on COLJI-Crim. H:34 recommends the use of a separate instruction
“explaining that . . . the jurors are to decide, as a threshold matter,
whether the defendant’s intoxication was ‘self-induced.’” That
comment does not specify that such an instruction should also
explain the People’s burden of proof in the event that a defendant
raises involuntary intoxication as an affirmative defense. See also
COLJI-Crim. H:35 cmt. 3.

                                  14
  “track[ing]” the pattern instruction and conforming to the language

  of relevant statutes is generally sufficient).

¶ 26   Further, we determine that the instructional error was not

  substantial. Looking at the instructions as a whole, we note the

  jury was adequately informed of the prosecution’s burden of proof

  as to the affirmative defense. See People v. Garcia, 2012 COA 79,

  ¶ 51, 296 P.3d 285, 292 (considering as part of plain error review

  the jury instructions as a whole). First, a presumption of innocence

  instruction explained that the prosecution had to prove beyond a

  reasonable doubt the existence of all the elements necessary to

  constitute the crimes charged. Second, all the pertinent elemental

  instructions included, as the final element of each offense, that “the

  defendant’s conduct was not legally authorized by the affirmative

  defense of Involuntary Intoxication in [the intoxication instruction].”

  The elemental instructions also stated that the prosecution had to

  prove “each of the elements beyond a reasonable doubt.” See Miller,
113 P.3d at 750 (“[T]he court’s failure to instruct the jury properly

  does not constitute plain error if the relevant instruction, read in

  conjunction with other instructions, adequately informs the jury of

  the law.”). Finally, the intoxication instruction itself included


                                     15
  language properly explaining the People’s burden of disproving the

  two elements of the affirmative defense, albeit after the improper

  preliminary paragraphs.

¶ 27   Moreover, even if the jury would have found that Sabell was

  involuntarily intoxicated had it been properly instructed, we

  conclude there was no reasonable possibility that the jury would

  have found the other component of the involuntary intoxication

  defense — namely, that Sabell lacked the capacity to conform his

  conduct to the requirements of the law. The jury heard significant

  portions of the approximately three-hour audio recording in which

  Sabell was coherent and responsive to the victim. Aside from his

  testimony that he did not remember the events recorded by the

  victim, Sabell presented no evidence that the dose of Seroquel the

  victim put in his drink resulted in his inability to conform his

  conduct to law.

¶ 28   Thus, we cannot conclude that the error “so undermined the

  fundamental fairness of the trial itself so as to cast serious doubt

  on the reliability of the judgment of conviction.” Hagos, ¶ 14, 288
P.3d at 120 (quoting Miller, 113 P.3d at 750). In sum, although the




                                    16
  involuntary intoxication jury instruction here was erroneous, we

  perceive no basis for reversal.

                       III. Other Acts Instruction

¶ 29   Sabell also contends that the trial court gave an erroneous

  instruction limiting the jury’s consideration of other acts evidence.

  We perceive no error.

                           A. Additional Facts

¶ 30   At trial, the victim testified about four other incidents in which

  Sabell had been violent toward her or had forced her to have sex.

  Other witnesses, including the victim’s friend and police officers,

  also testified about these other acts.

¶ 31   Two of these incidents were described as the South Yank

  Court incidents because they occurred in Sabell and the victim’s

  house on that street. The first incident took place in the kitchen,

  when Sabell “got in [the victim’s] face and headbutted [her]” during

  an argument. The second South Yank Court incident took place in

  the victim’s bedroom, when Sabell kicked a hole in her locked door

  around 3 a.m. because he wanted to have sex with her.

¶ 32   The victim also testified about a 2011 incident during which

  Sabell grabbed her arm, forced her to the floor, and threatened to


                                    17
  kill her while holding a knife. Finally, the victim testified that, on

  Thanksgiving in 2013, Sabell forced her to have sex with him and

  attempted to force her to perform oral sex on him.

¶ 33   Before each witness testified about these incidents, the trial

  court gave an oral limiting instruction. As to the first three

  incidents, the trial court instructed the jury that it could consider

  the evidence for the limited purpose of proving absence of mistake

  and intent. With regard to the Thanksgiving incident, the trial

  court instructed the jury it could consider the evidence for the

  purpose of proving absence of mistake, intent, and motive.

¶ 34   During the instruction conference on the second day of trial,

  the trial court asked defense counsel if he objected to having the

  prosecutor draft a written limiting instruction that mirrored the oral

  instructions given during testimony. Defense counsel stated that

  he had no objection.

¶ 35   The final limiting instruction read:

             The court admitted evidence of events at the
             South Yank Court address for the limited
             purpose of proving absence of mistake and
             intent only. You may not consider it for any
             other reason.




                                     18
             The court admitted evidence of events in 2011
             for the limited purpose of proving absence of
             mistake and intent only. You may not
             consider it for any other reason.

             The court admitted evidence of events around
             Thanksgiving 2013 for the limited purpose of
             proving absence of mistake, intent and motive.
             You may not consider it for any other reason.

                         B. Standard of Review

¶ 36   As noted, we review jury instructions de novo to determine

  whether they accurately informed the jury of the governing law, but

  we review questions of form and style for an abuse of discretion.

  Townsend, 252 P.3d at 1111.

                            C. Applicable Law

¶ 37   CRE 404 governs the admission of evidence of “other crimes,

  wrongs, or acts.” Such evidence “is not admissible to prove the

  character of a person in order to show that he acted in conformity

  therewith.” CRE 404(b). However, evidence of other crimes is

  admissible “for other purposes, such as proof of motive, . . . intent,

  . . . or absence of mistake or accident.” Id.

¶ 38   When evidence is admitted for a certain purpose, but is

  inadmissible for another purpose, the trial court “shall restrict the

  evidence to its proper scope and instruct the jury accordingly” if a


                                    19
  party so requests. CRE 105. In People v. Garner, the supreme

  court stated that when evidence of other acts is admitted under

  CRE 404(b), “the court should instruct the jury, pursuant to CRE

  105, on the limited purpose for which such evidence is admitted at

  the time of admission,” as well as at the close of the trial. 806 P.2d
366, 374 (Colo. 1991); see also Yusem v. People, 210 P.3d 458, 469

  (Colo. 2009) (“[T]he trial court should take care to admit [other acts]

  evidence for specific purposes and to properly instruct the jury as to

  those purposes.”).

¶ 39   In the context of sexual assault prosecutions, evidence of other

  sexual assaults by a defendant will often be admissible under CRE

  404(b). See People v. Martinez, 36 P.3d 154, 159-60 (Colo. App.

  2001). See generally § 16-10-301(1), C.R.S. 2017 (This legislative

  declaration states that, in a prosecution for sexual assault,

  “evidence of other sexual acts is typically relevant and highly

  probative.”). Similarly, in criminal prosecutions involving domestic

  violence, “evidence of similar transactions can be helpful and is

  necessary in some situations.” § 18-6-801.5(1), C.R.S. 2017.




                                    20
                               D. Analysis

¶ 40   The People again urge us to conclude that Sabell waived this

  claim because defense counsel acquiesced in the prosecutor’s

  tendered instruction. Again, without discussing the applicability of

  the supreme court’s recent decisions in Rediger, 2018 CO 32, ___

  P.3d ___, and Smith, 2018 CO 33, ___ P.3d ___, we assume without

  deciding that Sabell did not waive this claim, and we therefore

  review it on the merits. Cf. McMinn, ¶ 17, 412 P.3d at 557.

¶ 41   Sabell asserts that the limiting instruction was erroneous for

  two reasons. First, he contends that the instruction did not prevent

  the jury from engaging in impermissible propensity inferences.

  Second, he contends that the instruction allowed the jury to use the

  evidence improperly because it was not relevant to intent, motive, or

  absence of mistake. We disagree with both arguments.

¶ 42   Contrary to Sabell’s first contention, we conclude that the

  instruction properly informed the jury of the permissible use of the

  other acts evidence. In fact, the instruction expressly stated that

  the jury could not consider the evidence for any purpose other than

  those specifically enumerated. When a trial court admits other acts

  evidence for specific purposes, it “should . . . properly instruct the


                                     21
  jury as to those purposes.” Yusem, 210 P.3d at 469. The trial

  court did so here. “We presume that the jury followed the court’s

  instructions, absent evidence to the contrary.” Garcia, ¶ 20, 296
P.3d at 289.

¶ 43   We similarly reject Sabell’s contention that the instruction

  improperly directed the jury to consider the evidence for purposes of

  intent, absence of mistake, and — with regard to the Thanksgiving

  2013 incident — motive. During a motions hearing on the other

  acts evidence, the trial court ruled that evidence of the four

  incidents was relevant because they all involved the victim in this

  case and “assaultive behavior while Sabell was allegedly

  intoxicated.” We agree that, in the circumstances here, the

  evidence of prior incidents involving the victim were relevant to the

  purposes identified by the trial court. Sabell put his motive, intent,

  and the possibility of mistake at issue by raising the affirmative

  involuntary intoxication defense. As Sabell acknowledges, whether

  he acted knowingly and voluntarily was the primary issue at trial.

  The other acts evidence was relevant to that issue.

¶ 44   Thus, we reject Sabell’s contention that the other acts

  instruction was inaccurate.


                                    22
                      IV. Constitutionality of SOLSA

¶ 45     Sabell was sentenced under SOLSA to six years to life in the

  custody of the Department of Corrections as a result of his sex

  offense convictions. See § 18-1.3-1004(1)(a). He contends that

  SOLSA is unconstitutional on its face and as applied to him.

¶ 46     The constitutionality of SOLSA is an issue of law we review de

  novo. See Hinojos-Mendoza v. People, 169 P.3d 662, 668 (Colo.

  2007). Sabell did not challenge the constitutionality of his sentence

  under SOLSA in the trial court. Nevertheless, we will exercise our

  discretion to review an unpreserved constitutional challenge for the

  first time on appeal. Id. at 667-68. We review unpreserved

  constitutional challenges for plain error. Hagos, ¶ 14, 288 P.3d at

  120.

¶ 47     Sabell argues that SOLSA violates his privilege against self-

  incrimination, procedural and substantive due process, the right to

  trial by a jury, the Equal Protection Clause, and the prohibition

  against cruel and unusual punishment. As Sabell acknowledges,

  numerous divisions of this court have considered the

  constitutionality of SOLSA and have rejected all such challenges.

  See, e.g., People v. Collins, 250 P.3d 668, 679 (Colo. App. 2010);


                                     23
  People v. Firth, 205 P.3d 445, 452 (Colo. App. 2008); People v.

  Lehmkuhl, 117 P.3d 98, 108 (Colo. App. 2004); People v. Dash, 104
P.3d 286, 290 (Colo. App. 2004); People v. Oglethorpe, 87 P.3d 129,

  133 (Colo. App. 2003); People v. Strean, 74 P.3d 387, 393 (Colo.

  App. 2002). We are not persuaded to depart from these decisions,

  and therefore we reject Sabell’s contentions for the reasons stated

  therein. Thus, we perceive no error, let alone plain error.

                               V. Merger

¶ 48        Sabell contends, the People concede,5 and we agree that

  the unlawful sexual contact conviction should have merged with the

  sexual assault conviction at sentencing.

¶ 49   The United States and Colorado Constitutions protect

  individuals from multiple punishments for the same offense. See

  U.S. Const. amends. V, XIV; Colo. Const. art. II, § 18; see also

  Woellhaf v. People, 105 P.3d 209, 214 (Colo. 2005). A defendant

  may not be convicted of two offenses for the same conduct if one

  offense is included in the other. § 18-1-408(1)(a), C.R.S. 2017. The

  supreme court recently concluded that “unlawful sexual contact is


  5As the People note, we are not bound by their concessions. See
  People v. Corral, 174 P.3d 837, 839 (Colo. App. 2007).

                                    24
  a lesser included offense of sexual assault, and when a defendant is

  convicted of both offenses based on the same conduct the

  conviction for unlawful sexual contact merges into the conviction

  for sexual assault.” Page v. People, 2017 CO 88, ¶ 19, 402 P.3d
468, 472; see also § 18-3-402(1)(a), C.R.S. 2017; § 18-3-404(1)(a),

  C.R.S. 2017.

¶ 50   Here, the People concede that Sabell’s sexual assault and

  unlawful sexual contact convictions were based on the same

  conduct. Indeed, at the sentencing hearing the prosecutor and trial

  court both acknowledged that these convictions were based on the

  same set of facts. Sabell did not raise the issue of merger, however,

  so we review for plain error. See Reyna-Abarca v. People, 2017 CO
15, ¶¶ 45-46, 390 P.3d 816, 823 (holding that an unpreserved

  double jeopardy claim is reviewable for plain error).

¶ 51   We conclude that the trial court plainly erred in entering both

  the sexual assault and unlawful sexual contact convictions. See

  People v. Friend, 2014 COA 123M, ¶ 74, ___ P.3d ___, ___ (cert.

  granted in part Feb. 8, 2016). The protections against double

  jeopardy affect a substantial constitutional right. Id. at ¶ 75, ___

  P.3d at ___. Further, we determine that the error was obvious.


                                    25
  Sabell points to several cases decided prior to his sentencing that

  recognized that unlawful sexual contact is a lesser included offense

  of sexual assault. See, e.g., People v. Rogers, 220 P.3d 931, 938

  (Colo. App. 2008). Moreover, an analysis of the sexual assault and

  unlawful sexual contact statutes under the test set forth in

  Blockburger v. United States, 284 U.S. 299, 304 (1932), would have

  led to the conclusion that unlawful sexual contact is a lesser

  included offense of sexual assault.

¶ 52   Thus, we merge the sexual assault and unlawful sexual

  contact convictions by vacating the latter conviction. See Page, ¶

  19, 402 P.3d at 472; see also People v. Rhea, 2014 COA 60, ¶¶ 16-

  17, 349 P.3d 280, 287-88 (“Merger has the same effect as vacating

  one of the multiplicitous sentences.”). Because the prison terms

  imposed for these counts were ordered to run concurrently, merger

  will have no effect on the length of Sabell’s sentence. However, we

  remand for the trial court to correct the mittimus.

                  VI. Crime Against a Child Surcharge

¶ 53   Sabell contends, the People concede, and we agree that the

  trial court erred in imposing a crime against a child surcharge of

  $500.


                                   26
¶ 54   Under section 18-24-102(1), C.R.S. 2017, anyone convicted of

  a crime against a child is required to pay a surcharge to the court.

  See also § 18-24-102(2)(c) (requiring $500 surcharge if a person is

  convicted of a class 4 felony crime against a child). Here, the

  sentencing minute order states that the trial court imposed a $500

  crime against a child surcharge on the unlawful sexual contact

  conviction. There was no discussion of this surcharge at the

  sentencing hearing.

¶ 55   The victim here was not a child. The trial court therefore

  plainly erred in imposing the $500 crime against a child surcharge.

  Thus, we vacate that surcharge and remand for correction of the

  mittimus to the extent that the $500 sum is included in the

  $3248.50 assessed on the mittimus.

                            VII. Conclusion

¶ 56   We vacate the unlawful sexual contact conviction and the

  crime against a child surcharge, and remand for the trial court to

  correct the mittimus accordingly. In all other respects, the

  judgment and sentence are affirmed.

       JUDGE BERNARD and JUDGE WELLING concur.




                                    27